Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This application is a DIV of 16/134,902 (09/18/2018 PAT 10784153). The effective filing date of this application is September 18, 2018. This Office Action is in response to the amendment filed March 2, 2022. This action is a FINAL REJECTION.

Response to Arguments
Applicant’s arguments with respect to currently-amended Claims 1 – 10 have been fully considered. Applicant amended independent Claim 1 to include a new limitation not previously presented in the prosecution history. Upon further consideration and an updated search of the prior art, new grounds of rejection are presented below. As such, Applicant’s arguments are moot with respect to currently-amended Claims 1 – 10 in the context of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over NGO ‘736 (US 2002/0162736 A1; Pub. Date November 7, 2002; This reference was cited in the prior office action), further in view of YU ‘713 (US 6,258,713 B1; dated July 10, 2001). 
Regarding Claim 1: NGO ‘736 discloses a method for fabricating metal interconnect structure (“METHOD OF FORMING LOW RESISTANCE VIAS”; See ABSTRACT; See FIG. 2 – FIG. 4; See [0021] – [0029]), comprising: 
forming a first metal interconnection 10 (“lower Cu feature 10”) in a first inter-metal dielectric (IMD) layer 11 (“dielectric layer 11”) on a substrate (FIG. 2; [0021]; See also [0003] – [0004] regarding formation on a substrate); 
forming a cap layer 22 ([0024]) on the first metal interconnection 10 (FIG. 2); 
forming a second IMD layer 23, 25 on the cap layer 22 ([0024], “Another low-k dielectric layer 23 is formed on capping layer 22” and “A middle etch stop layer 24, such as silicon nitride or silicon carbide, is formed on dielectric layer 23, and another low-k dielectric layer 25 formed on middle etch stop layer 24”); 

performing a plasma treatment process 200 ([0025], “Subsequently, in accordance with embodiments of the present invention, the entire dual damascene opening 26, including trench section 26A and via opening section 26B, and the upper surface 20A of Cu feature 20, are treated with a NH.sub.3 plasma, illustrated by zigzag arrows 200.:); and 
performing a second etching process 300, 400 to remove polymers from bottom of the opening ([0025] – [0026]; See in particular [0025], “As a result of the sequential NH.sub.3 and N.sub.2/H.sub.2 plasma treatments, the oxide layer 27 on the upper surface 20A of Cu feature 20 is effectively reduced and the polymeric deposits 28 at the bottom of the via opening 26B generated during anisotropic etching to form the dual damascene opening are removed.”; Note also the plasma process 300 is a type of etching process used to etch away the polymeric deposits 28).
NGO ‘736 does not disclose further wherein performing the plasma treatment process is while the cap layer covers entire top surface of the first metal interconnection. However, YU ‘713 teaches a method, in the same field of endeavor (“METHOD FOR FORMING DUAL DAMASCENE STRUCTURE”; “First Preferred Embodiment”; FIG. 2A – FIG. 2D; Column 3, line 40 through Column 5, line 20) a cap layer 210a formed on an entire surface of a first metal interconnection 208. See YU ‘713, FIG. 2C – FIG. 2D below. Note YU ‘713 teaches its cap layer 210a 

    PNG
    media_image1.png
    820
    553
    media_image1.png
    Greyscale


As such, it would have been prima facie obvious, for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NGO ‘736 by forming the cap layer such that it is formed to cover entire top surface of the first 
Regarding Claim 2: NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 1, further comprising: 
forming a barrier layer 50 (“barrier layer or layers”) in the opening 26 (NGO ‘736; FIG. 5; [0026]); 
forming a liner 52 (NGO ‘736; “seed layer 52”) on the barrier layer 50 (NGO ‘736;  [0026]); 
forming a metal layer 53 on the liner 52 (NGO ‘736); and 
planarizing the metal layer 53, the liner 52, and the barrier layer 50 to form a second metal interconnection 53A, 53B (NGO ‘736; [0026]).
Regarding Claim 5: NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 2, wherein the second metal interconnection 53A, 53B comprises a via conductor 53B (NGO ‘736; FIG. 5; [0026]).
Regarding Claim 6: NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 1, wherein the first metal interconnection 20 comprises a trench conductor (See NGO ‘736; FIG. 5).
Regarding Claim 8: NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 1, wherein the first etching process comprises a dry etching process (“Ar sputtering”; See e.g. NGO ‘736, ABSTRACT).
Regarding Claim 9:  NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 1, wherein the plasma treatment process comprises a gas selected from the group consisting of hydrogen gas (H2) and nitrogen gas (N2) (See e.g. NGO ‘736, ABSTRACT, “N2/H2 plasma”).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over NGO ‘736 in view of YU ‘713 as applied, respectively, to claim 2 above; and further in view of IVANOV (US 2006/0030143 A1; Pub. Date February 9, 2006; This reference was cited in the prior office action).
Regarding Claim 3 and Claim 4: NGO ‘736 in view of YU ‘713 teaches or discloses, respectively, the method of claim 2 as noted above but is silent regarding further wherein, either
the cap layer 22 and the liner 52 comprise same material (Claim 3); or
the cap layer and the liner comprise cobalt (Co) (Claim 4). 
However, note IVANOV teaches, in the same field of endeavor, both a cap layer 46 and a liner layer 38 for a copper metallization layer 40 (See e.g. FIG. 3) comprising a same material of cobalt (See eg [0047], “…the inclusion of cobalt within liner layer 38 and cap layer 46 may be particularly beneficial since copper has relatively low solubility with cobalt.”). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NGO ‘736 in view of YU ‘713 to achieve, respectively, Claim 3 and Claim 4, based on the teachings of IVANOV noted above, since it has been held that selection of suitable .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NGO ‘736 in view of YU ‘713 as applied to claim 1 above; and further in view of SHIH ‘672 (US 6,797,627 B1; Dated September 28, 2004; This reference was cited in the prior office action).
Regarding Claim 10: NGO ‘736 in view of YU ‘713 teaches or discloses the method of claim 1 as noted above, but is silent regarding the second etching process comprising a wet etching process. However, SHIH ‘672 teaches, in the same field of endeavor, a method of removing polymer residue from the bottom of an opening formed over a first metal interconnection 56 (“electrical contact comprising copper”) using a second etching process that comprises a wet etching (“DRY-WET-DRY SOLVENT FREE PROCESS AFTER STOP LYER ETCH IN DUAL DAMASCENT PROCESS”; See FIG. 5A – FIG. 5D). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NGO ‘736 in view of YU ‘713 to achieve Claim 10, based on the teachings of SHIH ‘672 noted above. The motivation to do so would have been to try the method of SHIH ‘672 to remove the polymer residue, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); MPEP § 2143 E; Examiner KSR International Co. v. Teleflex Inc. held that when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the result is not of innovation but of ordinary skill and common sense).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose nor render obvious the method as recited by claim 1, further comprising performing the second etching process to remove part of the cap layer so that the cap layer comprises a first thickness and a second thickness. Such an inventive feature is both recited by instant Claim 7 and disclosed by instant FIG. 5 as noted below, where the cap layer is etched to have a first thickness T1 and a second thickness T2:

    PNG
    media_image2.png
    460
    448
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813